Case 1:20-cv-02862-AKH Document 37-4 Filed 08/27/20 Page 1 of 3




                         EXHIBIT D
                 Case 1:20-cv-02862-AKH Document 37-4 Filed 08/27/20 Page 2 of 3
       NYSCEF                            Document List
       Kings County Supreme Court       Index # 502269/2020        Created on:08/24/2020 10:56 PM

Case Caption:   SHOLEM WEISNER v. SHMUEL NEMANOV et al
Judge Name:     Leon Ruchelsman (Pt. 16)
Doc#     Document Type/Information                                 Status      Date Received   Filed By
1        SUMMONS + COMPLAINT                                       Processed   01/29/2020      Ginsburg, J.
         S VC .s
2        EXHIBIT(S)                                                Processed   01/29/2020      Ginsburg, J.
         Exhibit A 07.09.19 W N Agreement
3        EXHIBIT(S)                                                Processed   01/29/2020      Ginsburg, J.
         Exhibit B redacted C&D ltr to third party
4        ORDER TO SHOW CAUSE - ACCOMPANYING                        Processed   01/29/2020      Ginsburg, J.
         COMMENCEMENT DOC(S) (PROPOSED)
         SW OSC
5        AFFIDAVIT OR AFFIRMATION IN SUPPORT OF                    Processed   01/29/2020      Ginsburg, J.
         PROPOSED OSC/EXPARTE APP
         E-Aff SW 1.28.(1.2) .s
6        EXHIBIT(S)                                                Processed   01/29/2020      Ginsburg, J.
         Exhibit A 07.09.19 W N Agreement
7        EXHIBIT(S)                                                Processed   01/29/2020      Ginsburg, J.
         Exhibit B redacted C&D ltr to third party
8        EXHIBIT(S)                                                Processed   01/29/2020      Ginsburg, J.
         Exhibit C 1.1.20 email
9        AFFIDAVIT OR AFFIRMATION IN SUPPORT OF                    Processed   01/29/2020      Ginsburg, J.
         PROPOSED OSC/EXPARTE APP
         JG SW E Affirmation - 22 NYCRR 202 7(f)
10       EXHIBIT(S)                                                Processed   01/29/2020      Ginsburg, J.
         Exhibit A 07.09.19 W N Agreement
11       EXHIBIT(S)                                                Processed   01/29/2020      Ginsburg, J.
         Exhibit B redacted C&D ltr to third party
12       EXHIBIT(S)                                                Processed   01/29/2020      Ginsburg, J.
         Exhibit C 1.1.20 email
13       EXHIBIT(S)                                                Processed   01/29/2020      Ginsburg, J.
         Exhibit D SW 24 hour notice ltr recpts
14       EXHIBIT(S)                                                Processed   01/29/2020      Ginsburg, J.
         Exhibit E VC
15       RJI -RE: ORDER TO SHOW CAUSE                              Processed   01/29/2020      Ginsburg, J.

16       ADDENDUM - COMMERCIAL DIVISION (840C)                     Processed   01/29/2020      Ginsburg, J.

17       AFFIDAVIT OR AFFIRMATION IN SUPPORT OF                    Processed   02/10/2020      Ginsburg, J.
         PROPOSED OSC/EXPARTE APP
         E-Aff #4 SW 2.10.20 clean ok .s
18       EXHIBIT(S)                                                Processed   02/10/2020      Ginsburg, J.
         E-Aff #4 SW 2.10.20 clean ok .s
19       EXHIBIT(S)                                                Processed   02/10/2020      Ginsburg, J.
         Ex.B #10 (Ex A 07.09.19 W N Agree)
20       EXHIBIT(S)                                                Returned For 02/10/2020     Ginsburg, J.
         Ex.C Email Trail Pltf Lonuzzi                             Correction
21       EXHIBIT(S)                                                Processed   02/10/2020      Ginsburg, J.
         Ex.D Email Trail Ct. Atty Kagan, Ginzy,Lonuzzi Stirgeil
22       AFFIDAVIT OR AFFIRMATION IN SUPPORT OF                    Processed   02/10/2020      Ginsburg, J.
         PROPOSED OSC/EXPARTE APP
                                                                                                   Page 1 of 2
                 Case 1:20-cv-02862-AKH Document 37-4 Filed 08/27/20 Page 3 of 3
       NYSCEF                            Document List
       Kings County Supreme Court       Index # 502269/2020        Created on:08/24/2020 10:56 PM


Doc#    Document Type/Information                                 Status      Date Received   Filed By
        JG SW E Affirmation Supp
23      EXHIBIT(S)                                                Processed   02/10/2020      Ginsburg, J.
        Ex.A Email Trail (1-24)
24      EXHIBIT(S)                                                Processed   02/10/2020      Ginsburg, J.
        Ex.B #10 (Ex A 07.09.19 W N Agree)
25      EXHIBIT(S)                                                Returned For 02/10/2020     Ginsburg, J.
        Ex.C Email Trail Pltf Lonuzzi                             Correction
26      EXHIBIT(S)                                                Processed   02/10/2020      Ginsburg, J.
        Ex.D Email Trail Ct. Atty Kagan, Ginzy,Lonuzzi Stirgeil
27      MEMORANDUM OF LAW IN SUPPORT                              Processed   02/10/2020      Ginsburg, J.
        SW Supp MOL TRO OSC 1.0
28      EXHIBIT(S)                                                Processed   02/10/2020      Ginsburg, J.
        Ex.A Email Trail (1-24)
29      EXHIBIT(S)                                                Processed   02/10/2020      Ginsburg, J.
        Ex.B #10 (Ex A 07.09.19 W N Agree)
30      EXHIBIT(S)                                                Returned For 02/10/2020     Ginsburg, J.
        Ex.C Email Trail Pltf Lonuzzi                             Correction
31      EXHIBIT(S)                                                Processed   02/10/2020      Ginsburg, J.
        Ex.D Email Trail Ct. Atty Kagan, Ginzy,Lonuzzi Stirgeil
32      LETTER / CORRESPONDENCE TO JUDGE                          Processed   03/02/2020      Ginsburg, J.
        ltr JR 3.2.20
33      EXHIBIT(S)                                                Processed   03/02/2020      Ginsburg, J.
        Ex.A Email and Txt 1-10
34      DECISION + ORDER ON MOTION                                Processed   05/04/2020      Court User

35      AFFIRMATION/AFFIDAVIT OF SERVICE                          Processed   06/12/2020      Ginsburg, J.

36      AFFIRMATION/AFFIDAVIT OF SERVICE                          Processed   06/25/2020      Ginsburg, J.
        AOS Katan
37      AFFIRMATION/AFFIDAVIT OF SERVICE                          Processed   07/03/2020      Ginsburg, J.
        AOS Nemanov Kings County Sup.




                                                                                                  Page 2 of 2
